TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00207-CR







Velvet Sue Beighle, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 50,596, HONORABLE JOE CARROLL, JUDGE PRESIDING






PER CURIAM

Velvet Sue Beighle was placed on deferred adjudication community supervision in
May 2000 after she pleaded guilty to possessing methamphetamine.  See Tex. Health & Safety Code
Ann. § 481.115 (West Supp. 2001).  In November 2000, the State moved to adjudicate.  See Tex.
Code Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 2001).  On March 8, 2001, after a hearing on
the motion, the district court amended the conditions of supervision and continued Beighle on
community supervision.  Beighle filed a notice of appeal from the March 8 order on April 11.

There is no right to appeal from an order modifying the conditions of deferred
adjudication community supervision.  Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.--San
Antonio 1995, no pet.); see also Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).  As a
consequence, we are without jurisdiction.  The motion for extension of time to file notice of appeal
is dismissed.

The appeal is dismissed for want of jurisdiction.


Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   May 3, 2001

Do Not Publish